Title: To John Adams from Board of Treasury, 6 April 1786
From: Board of Treasury
To: Adams, John


     
      Sir.
      Board of Treasury April 6th. 1786
     
     We do ourselves the Honor of transmitting to you a Duplicate of our Letters to yourself, and the Commissioners of the Dutch Loans of the 7th: and 22d: March last. The latter together with one of this Date addressed to the same Gentlemen & Enclosing a Bill in their Favor on Messrs: Wilhem, and Jan Willink of Amsterdam, we Request the Favor of you to forward by the first Mail— Our Letter to the Commissioners is left open for your Perusal, by which you will find, that our Directions to those Gentlemen are to Appropriate the Proceeds of this Bill for the Purpose specified in the Resolve of Congress of the 14th: Feby. 1785 relative to the proposed Treaties with the Barbary Powers, in Case the Monies appropriated for this Object have not been drawn out of their hands, previous to the Receipt of this Bill: but in Case this Event has taken Place our Orders are to discount the Bill, and to apply the Proceeds for the Payment of the Dutch Interest, which becomes due on the first of June next— This Remittance, added to the Sum of Thirty thousand Dollars, which will be remitted to them for the same Purpose by Messrs: Constable Rucker & Co. in pursuance of a Contract made with this Board will very nearly Compleat the whole Sum of Interest which will become due on that day; the Deficiency we trust will be made up by additional Subscriptions to the Loan; but should this not be the Case, we must request you not to draw the whole Monies appropriated for the Barbary Treaties out of the hands of the Commissioners (if not already done) relying on our taking Measures to remit, with all possible Dispatch to those Gentlemen a further Sum of Twenty-thousand Dollars, with Directions to apply it in the first Instance to make up any Deficiency arising on this Account on the Sum of Eighty Thousand Dollars, appropriated for the Purpose above mention’d—
     
     We have the Honor to be with great / Esteem, Your Obedt: Humble: Servts:
     
      Samuel OsgoodWalter Livingston
     
    